DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Page 6, Para. 4 have been fully considered but they are not persuasive. Applicant asserts that Deyle does not disclose a remote server that monitors the conditions and send instructions for tasks to a COBOT using real-time images.  
First, providing “a remote server that monitors the conditions and send instructions for tasks to a COBOT using real-time images”, is unclear based on the specification.  The specification does not clearly describe how the remote server is monitoring the real-time images and sending tasks instructions based on the images autonomously (See Para. 0053).  The main embodiment of the specification discloses human personnel remotely monitoring real-time images that are captured by various sensors, wherein task instructions are sent to a COBOT, 110, based on the captured real-time information (Para. 0029).  Does Applicant mean that the remote server “controls” the COBOT based on the captured images from the sensors? 
Second, Applicant asserts that Deyle relies on manual, human-based approach to monitor images at a destination location, and not a server-determined based approach, which is different from Applicant’s claims.  However, Applicant’s invention mainly focuses on a human-based assistance to monitor images, and sending tasks instructions to a COBOT (See Para. 0029-0031; 0055; 0062), similar to Deyle. The specification does not clearly describe remotely monitoring real-time images using a remote server without any input from a human operator.  As mentioned above, Para. 0053 does not clearly explain this.  The specification implies that the remote monitoring of images is being performed by a remote operator in conjunction with a remote server.
Third, Deyle does include a remote server (see remote access interface, 240, which is a computing system such as a server that remotely accesses a network to interact with the various components, such as the robots, 100, of the system (Para. 0049).  Deyle does not exclude using a server, but relies on the use of a server to provide instructions to the robots, 100 (Para. 0046).  Moreover, the robots (100, 2710) in Deyle are adapted to operate autonomously (Para. 0353-0354).  Please see the new grounds of rejection below. 

Specification
The disclosure is objected to because of the following informalities:
1. Para. 0053: Applicant recites a remote server that monitors the destination location through real-time images taken at the destination location.  This description is vague because the main embodiment of the invention discloses remote monitoring by personnel using images of the destination (Para. 0029).  The human personnel then input task instructions based on the captured images.  The entire specification is mainly directed to an operator remotely monitoring the destination location based on images captured.  
However, the specification does not clearly distinguish how the system uses a remote server to monitor the images and navigate the COBOT, presumably without the assistance of human personnel.  What does Applicant mean by the remote server monitors the destination as mentioned in Para. 0053, and how is this different from the embodiments that disclose remote monitoring by human personnel which input tasks for the COBOT based on captures images of the destination location.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-8, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1, “navigating further include at least detecting the condition at the destination location by a remote server that monitors real-time images of the destination location”, is unclear.  How does the remote server “detect” the condition at the destination location?  Based on the specification, the various sensors detect conditions by capturing real-time images at the destination location (Para. 0023; 0026). 
How does the remote server “monitor” the real-time images at the destination location?  This is not clearly explained in the specification in Para. 0053.  Instead, the specification primarily discloses using personnel to remotely monitor the destination location using information from captured real-time images, collected by sensors, while the COBOT, 110, navigates the store (Para. 0022).  The remote personnel considers the captured images to send task instructions to the COBOT. 
Relative to claim 1, line 3, Applicant should insert “is” before “detected” in line 3.  Also, how does the COBOT use sensors to travel from the existing location to the destination location?  Does Applicant mean that the COBOT uses sensors while traveling from the existing location to the destination location?  

Relative to claim 2, Applicant should insert “the” before “user” in line 2.

Relative to claim 7, “that triggers the condition and provided by the remote server”, is unclear.  How does the schedule trigger a condition.  What is being provided by the remote server?  
Does Applicant mean, “wherein navigating further includes navigating the COBOT based on a schedule that triggers the condition, and the schedule being provided by the remote server”?

Relative to claim 8, the phrase, “received through an interface from a remote monitor of the remote server that issues the instruction as the condition” is unclear.  What does Applicant mean by a “remote monitor of the remote server”?

Relative to claim 12, “monitoring, by a server, images of shelves” is unclear.  How does the server monitor the images?  This feature is not clearly explained in the specification.  The specification describes remote personnel monitoring the images and sending task instructions.  The specification also describes various sensors capturing the images.
Relative to claim 18, line 4, “when provided assistance” is unclear.  Does Applicant mean, “when providing assistance to the individual”, or “to provide assistance”?  Applicant needs to revise this part of the phrase. 
 Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14, and 16-17 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deyle et al (US PG. Pub. 2021/0046650).  Relative to claims 12-14, and 16-17, Deyle discloses: 
Relative to claims 12-14, and 16-17, the disclosure of Deyle includes: 
(claim 12) a method, comprising: monitoring, by a server (Ref. 210, 240 includes a server; Para. 0049), images of shelves of a store (retail environment, 2700) and individuals (customers) within the store (2700)(Para. 0333-0334; 0348); determining, by the server (210, 240), when items require restocking on the shelves (displays) or when a particular individual requires assistance based on the images (Para. 0333-0334; 0348); defining, by the server (210, 240), a task (travel to and assist customer, perform restocking or other task) based on the determining (Para. 0346; 0348; 0334-0335); and sending, by the server (210, 240), the task for completion by an autonomous Collaborative Robot (COBOT) (2710, 100) located within the store (2700)(Para. 0046; 0049; 0331; 0333-0334; 0346; 0348).
(claim 13) receiving further includes receiving the images from cameras (“cameras”) situated through the store (see cameras on robot, store security cameras, 510, and aerial system which includes cameras; Para. 0056; 0061; 0332)(Fig. 5). 
(claim 14) receiving further includes receiving the images from a camera of the autonomous COBOT (2710, 100) that autonomously traverses the store (Para. 0332-0334).
(claim 16) remotely controlling, by the server (210, 240), the autonomous COBOT (2710, 100) to perform the task (Para. 0331; 0353).
(claim 17) sending, by the server (210, 240), a schedule of item-shelf restocking tasks to the autonomous COBOT (2710, 100), each item-shelf restocking task to be performed by the autonomous COBOT (2710, 100) in accordance with the schedule (Para. 0331).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US PG. Pub. 2021/0046650).  Relative to claim 15, Deyle discloses all claim limitations mentioned above, including: 
determining the particular individual (customer) requires assistance when the images indicate that the particular individual is attempting to obtain an item (Para. 0346; 0348, robot tracks customer movements and observes customer behavior while shopping such as facial expressions, time in front of items, picking up and returning items, etc.).
Deyle does not expressly disclose: the robot restocks the items on the shelf after resolving the condition at the destination location; or the images determine that the particular individual requiring assistance cannot reach the item on the shelf. 
Deyle teaches: determining, based on the images, the particular individual requires assistance when the images indicate that the particular individual is attempting to obtain an item on a shelf that cannot be reached as an obvious matter of design choice.  The system is configured to observe customer behavior and assist customers with retrieving items while shopping (Para. 0346; 0348).  The observed customer behavior can easily include images of a customer reaching for an item that is out of reach for that customer (Para. 0348). See MPEP §2144.01; §2144.03. 
It is further obvious for the robot (2710, 100) or human operator to determine that a customer requires assistance when the system observes, through customer monitoring, a customer unsuccessfully reaching for an item on a shelf.  It is also obvious for the system to instruct the robot to provide assistance to the customer in obtaining and transporting the item throughout the store (Para. 0346-0348).  See MPEP §2144.01; §2144.03.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Deyle to include: determining the particular individual requires assistance when the images indicate that the particular individual is attempting to obtain an item that is on a particular shelf that cannot be reached, as an obvious matter of design choice since the system is capable of observing and tracking customer behavior.  The system is also capable of providing assistance to the customer with obtaining items.

Relative to claim 18, Deyle discloses all claim limitations mentioned above, including: providing, through the server (210, 240), the autonomous COBOT with a natural language dialogue service for interacting with the user using voice-based interactions between the user and the COBOT (Para. 0101; 0104); and 
Deyle does not expressly disclose: providing the COBOT with a natural language dialogue service for interacting with the particular individual using voice-based interactions between the particular individual and the COBOT when providing assistance to the user.
Deyle teaches: providing the autonomous COBOT (2710, 100) with a natural language dialogue service (voice command) for interacting with the particular individual (customer) using voice-based interactions between the particular individual and the COBOT (2710, 100) when providing assistance (customers may speak to robot, Para. 0104; 0101), as an obvious matter of design choice.  
The robot (2710, 100) is designed to receive and output various input to and from humans, such as voice commands and an interactive display (Para. 0101; 0104; 0113).  The robot (2710, 100) also assists customers while shopping (Para. 0346).  
Since the robot is designed to accept voice commands from humans, as well as assist customers that require assistance, the robot may utilize voice-based interactions with the particular individual (customer) requiring assistance to improve the overall customer experience.  Providing voice-based interactions between the particular individual and the robot is also well-known in the art. See MPEP §2144.01; §2144.03.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Deyle with the voice-based interactions with the particular individual as an obvious matter of design choice.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, and 19-20 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Deyle et al (US PG. Pub. 2021/0046650 in view of Cole et al (US PG. Pub. 2020/0310391).  Relative to claims 1-11, Deyle discloses:
(claim 1) a method, comprising: navigating a Collaborative Robot (COBOT)(100, 2710)(Fig. 1A-1C) from an existing location to a destination location (see location in retail environment 2700, where customer is located) when a condition is detected at the destination location (robot, 2710, travels to assist customer based on a condition such as customer behavior or customer request; Para. 0346; 0348); the COBOT uses sensors (see sensors such as cameras; Para. 0332-0333) to travel from the existing location to the destination (“target location”)(Para. 0332), and navigating further include at least detecting the condition (for instance, inventory operation, or customer needs assistance) at the destination location (“target location”) by a remote server (240; Para. 0049) that receives real-time images (see video feed captured by the robots) of the destination location (Para. 0049; 0334; 0344; 0348; the sensed information can be provided in real-time Para. 0175; 0187; and includes a virtual 3D-model of the environment, information includes a current state of the environment Para. 0354);
performing, by the COBOT (100, 2710), a task at the destination location (location near customer) to resolve the condition (robot can assist the customer by retrieving an item, asking if the customer needs help, etc., Para. 0346; 0348); 
(claim 2) interacting, by the COBOT (100, 2710), with a user (for instance, user maybe human operator) at the destination location (location near customer) after performance of the task based on the user audibly engaging the COBOT (100, 2710) after performance of a task (for instance, robot contacts a human operator that can use voice assistance to instruct robot after assisting customer; Para. 0346; 0101).
(claim 3) interacting further includes, engaging, by the COBOT (100, 2710), the user (“human operator”) in a voice dialogue (the robot is equipped to communicate using voice commands; Para. 0101; 0104, 0346).
(claim 4) interacting further includes, engaging, by the COBOT (2710, 100), the user (“human operator” or customer) through a GUI presented on a touch-screen display (see “touch screen display”; 802, Para. 0113)(Fig. 8) of the COBOT (100, 2710)(Fig. 8)(Para. 0049).
(claim 5) traversing, by the COBOT (100, 2710), an aisle of a store (Para. 0301; 0332-0333, environment may be a retail store), determining when items on a shelf require restocking (Para. 0334), and restocking the items on the shelf (Para. 0335). 
(claim 6) the navigating further includes navigating based on an instruction provided from a remote server (see server) that (see human operator can instruct the robot to perform a task using a remote server (included in Ref. 240) based on information from cameras and sensors regarding the environment; Para. 0049; 0353; 0357; 0331). 
(claim 7) navigating further includes navigating based on a schedule that triggers the condition and provided by the remote server (240)(Para. 0049; 0331; see tasks based on scheduled routine).
(claim 8) navigating based on an instruction received through an interface from a remote monitor (remote human operator and system can monitor and control actions) of the remote server (included in Ref. 240; Para. 0049) that issues the instruction as the condition based on a real-time video feed of the destination location (see information collected from cameras, sensors, and semantic maps of the environment; Para. 0353) being monitored by the remote monitor (Para. 0353, 0331).
(claim 9) performing further includes obtaining, by the COBOT (2710, 100), an item from a shelf and handing, by the COBOT (2710, 100), the item to a customer located at the destination location (robot retrieves requested item; Para. 0346).
(claim 10) performing, by the COBOT (2710, 100), a series of sub tasks relevant to the destination location (location in environment where customer is located) in performance of the task (robot can follow customer around, assist customer to car, Para. 0346-0347; robot can also restock items, reorganize display, perform quality control to identify damaged items, identify misplaced items, and update the presentation to indicate sale items; Para. 0335; 0339; 0340; 0341).
(claim 11) performing the series of sub tasks further includes restocking, by the COBOT (2710, 100), a shelf (for instance, display) with items to resolve the condition by navigating to a storage area (Para. 0334, the robot inherently goes to the storage area to obtain the items to perform the inventory operation of restocking the display or shelves), retrieving the items, transporting the items to the destination location, and restocking the shelf with the items (Para. 0334-0335; robot restocks the locations where inventory items as needed based on scanned or detected information); 

Relative to claims 19-20, the disclosure of Deyle includes:
(claim 19) a system (Para. 0042), comprising: an autonomous Collaborative Robot (COBOT)(2710, 100) comprising: a COBOT processor and a COBOT non-transitory computer-readable storage medium having executable instructions representing a COBOT agent (Para. 0044)(Fig. 2-4);
a server (“server”, 210, 240) comprising a server processor and a server non-transitory computer-readable storage medium having executable instructions representing a COBOT controller (Para. 0046; 0049; 0354); 
the COBOT agent when executed by the COBOT processor from the COBOT non-transitory computer-readable storage medium causes the COBOT processor to: autonomously navigate aisles of a store (2700)(Para. 0301; 0331-0334); 
monitor items on shelves (Para. 0334-0335) and individuals (customers) within the aisles of the store (2700) for self-discovered first tasks relevant to item-shelf restocking (Para. 0334-0335) and providing individual assistance to the individuals (Para. 0346; 0348); 
receives second tasks from the COBOT controller; and 
perform the first tasks and the second tasks to restock the items on corresponding shelves within the aisles (Para. 0334-0335) and to provide item assistance to the individuals (Para. 0346-0348); 
the COBOT controller when executed by the server processor from the server non-transitory computer-readable storage medium causes the server processor to: remotely monitor images of the aisles (Para. 0334-0335; 0353), the shelves (Para. 0334-0335), and individuals (Para. 0346; 0348); 
receive first images of the images from the COBOT agent (Para. 0332-0333); receive second images of the images from cameras (see other camera such as security cameras, aerial system cameras) situated through the store (2700)(Para. 0056; 0061; 0077; 0082); 
determine other tasks from the first images and the second images (first images from robot camera and second images from other cameras; other tasks based on first images may include reorganizing displays and removing damaged or misplaced items; Para. 0339-0341; other tasks based on second images may include robot instructing security personnel, granting or blocking access, or performing inspection of the customer- Para. 0050; 0078; 0344);
send the other tasks to the COBOT agent (2710, 100) for performance by the autonomous COBOT (2710, 100)(Para. 0050; 0078; 0344).
(claim 20) the COBOT agent when executed by the COBOT processor from the COBOT non-transitory computer-readable storage medium further causes the COBOT processor to: provide natural language assistance for interacting with the user (Para. 0101; 0104).
Relative to claims 1-11, and 19-20, Deyle does not expressly disclose: the remote server monitoring the images of the destination location.
Cole teaches: a remote server (see Ref. 128) for monitoring the images of the destination location (Para. 0013, 0019; 0009; Ref. 128 may be remote, and system includes a server), for the purpose of providing a system and method for efficiently providing assistance to a robotic unit for use in a retail facility in a more automated manner (Para. 0001-0002).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Deyle so that the remote server monitors the images at the destination location as taught in Cole, for the purpose of providing a system and method for efficiently providing assistance to a robotic unit for use in a retail facility in a more automated manner.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deyle in view of Cole.  Relative to claim 5, Deyle in view of Cole discloses all claim limitations mentioned above, including: traversing, by the COBOT (2710, 100), an aisle of a store (2700)(Para. 0332; 0334), determining when items on a shelf require restocking (see Para. 0332-0334; robot captures images of items in the area and determines whether items need to be restocked), and restocking the items on the shelf (i.e., display)(Para. 0334-0335).
Deyle in view of Cole does not expressly disclose: the robot restocks the items on the shelf after resolving the condition at the destination location.
Deyle teaches: the robot restocks the items on the shelf (display) after resolving the condition at the destination location as an obvious matter of design choice, since the robot (2710, 100) can perform various tasks as required, including performing inventory operations (Para. 0348; 0331).  For instance, if after aiding a customer (Para. 0346), the system observes that items need to be restocked in certain areas, the robot can also restock items based on sensed data of the environment (Para. 0331; 0334; 0353).  See MPEP §2144.01; §2144.03.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Deyle in view of Cole so that the robot restocks the items on the shelf after resolving the condition at the destination location, as an obvious matter of design choice based on the needs of the system.  
	

Relative to claim 19, Deyle in view of Cole does not expressly disclose: the determining the other tasks are second tasks from the first images and the second images.
Deyle teaches: the determining the other tasks are second tasks from the first images and the second images as an obvious matter of design choice system the system is capable of determining multiple tasks to be performed by the robot (2710, 100) based on various sensed data obtained by the various cameras and other sensors in the system (Para. 0331-0335; 0344; 0353).  It is also obvious to perform these various first tasks such as assisting customers, and second tasks such as inspecting the customer as needed by the system to ensure optimal efficiency.  See MPEP §2144.01; §2144.03.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Deyle in view of Cole, so that the determining the other tasks are second tasks from the first images and the second images, as an obvious matter of design choice based on the needs of the system to ensure optimal efficiency.

Relative to claim 20, Deyle in view of Cole discloses all claim limitations mentioned above, including: providing, through the server, the autonomous COBOT with a natural language dialogue service for interacting with the user using voice-based interactions between the user and the COBOT (Deyle: Para. 0101; 0104). 
Deyle in view of Cole does not expressly disclose: providing the COBOT with a natural language dialogue service for interacting with the particular individual using voice-based interactions between the particular individual and the COBOT when providing assistance to the user.
Deyle teaches: providing the autonomous COBOT (2710, 100) with a natural language dialogue service (voice command) for interacting with the particular individual (customer) using voice-based interactions between the particular individual and the COBOT (2710, 100) when providing assistance (customers may speak to robot, Para. 0104; 0101), as an obvious matter of design choice.  
The robot (2710, 100) is designed to receive and output various input to and from humans, such as voice commands and an interactive display (Para. 0101; 0104; 0113).  The robot (2710, 100) also assists customers while shopping (Para. 0346).  
Since the robot is designed to accept voice commands from humans, as well as assist customers that require assistance, the robot may utilize voice-based interactions with the particular individual (customer) requiring assistance to improve the overall customer experience.  Providing voice-based interactions between the particular individual and the robot is also well-known in the art. See MPEP §2144.01; §2144.03.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Deyle in view of Cole with the voice-based interactions with the particular individual as an obvious matter of design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bogolea (US PG. Pub. 2019/0392506; Para. 0017).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655